Exhibit 10.4

2005 TITANIUM METALS CORPORATION

PROFIT SHARING PLAN

(Amended and Restated as of July 1, 2011)

I. PURPOSE

The purpose of the 2005 Titanium Metals Corporation Profit Sharing Plan is to
attract and retain high quality employees and executives and to provide
incentives to such employees and executives to maximize the annual financial
performance of Titanium Metals Corporation and its related entities and thereby
increase shareholder value. The 2005 Titanium Metals Corporation Profit Sharing
Plan is intended to qualify for the exception to the deduction limit under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
for qualified “performance-based compensation.”

II. EFFECTIVE DATE OF PLAN

The effective date of the Plan (as defined below) shall be January 1, 2005.

III. DEFINITIONS

 

(a)

“Annual Operating Plan” shall mean the annual business operating plan of the
Company approved by the Board of Directors for a given fiscal year.

 

(b)

“Board” shall mean the Board of Directors of the Company.

 

(c)

“Compensation Committee” shall mean the committee comprised of two or more
directors of the Company which shall have the authority to administer the Plan.
No member of the Compensation Committee shall be a current employee of the
Company, a former employee who is currently receiving compensation from the
Company for prior services (other than benefits under a tax-qualified retirement
plan), a current or former officer of the Company, or shall receive or have
received remuneration from the Company within the meaning of Treas. Reg.
§1.62-27(e)(3), either directly or indirectly, in any capacity other than as a
director.

 

(d)

“Company” shall mean Titanium Metals Corporation including its subsidiaries.

 

(e)

“Disability” shall mean disability by bodily injury or disease, either
occupational or non-occupational in cause, permanently preventing, on the basis
of medical evidence satisfactory to the Company, the Eligible Employee from
engaging in any occupation or employment with the Company.

 

(f)

“Eligible Earnings” shall mean the aggregate base earnings (as defined by local
pay practices or any applicable contract) actually paid to an Eligible Employee
with respect to a given Plan Year; provided, however, that any amount of base
earnings that a Eligible Employee would have received in a given Plan Year but
for a voluntary reduction in base earnings (not related to reduced work hours)
shall be included in the determination of Eligible Earnings for such year.

 

(g)

“Eligible Employee” shall mean all regular employees who are employed by the
Company who are designated by the Relevant Authority as being eligible and who
meet the Plan’s other eligibility requirements in Section IV of the Plan. Leased
employees, independent contractors, agents, consultants, and other persons
having a similar arrangement with the Company shall not be Eligible Employees.

 

(h)

“Highly-Compensated Employee” shall mean an Eligible Employee whose aggregate
annual compensation could exceed the maximum limit for deductibility established
under Section 162(m) of the Internal Revenue Code.



--------------------------------------------------------------------------------

(i)

“Maximum Operating Income Level” shall mean the Operating Income level
established from time to time by the Board in a Plan Year above which no
additional Performance-Based Compensation Awards shall be payable.

 

(j)

“Maximum Payout Percentage” shall mean the maximum percentage of Eligible
Earnings of an Eligible Employee set from time to time by the Relevant Authority
that will result in a Performance-Based Compensation Award pursuant to Section V
of the Plan.

 

(k)

“Minimum Operating Income Level” shall mean the minimum Operating Income target
established from time to time by the Board which must be achieved by the Company
in a Plan Year before any Performance-Based Compensation Awards are payable
under the Plan.

 

(l)

“Minimum Payout Percentage” shall mean the minimum percentage of Eligible
Earnings of an Eligible Employee set from time to time by the Relevant Authority
that will result in a Performance-Based Compensation Award pursuant to Section V
of the Plan.

 

(m)

“Operating Income” shall mean the Company’s publicly reported, consolidated
operating income, determined in accordance with generally accepted accounting
principles, as may be adjusted by the Compensation Committee in its discretion
to account for non-operational items of income or expense.

 

(n)

“Performance-Based Compensation Award” shall mean the cash award as determined
by the application of Section V of the Plan.

 

(o)

“Plan” shall mean the 2005 Titanium Metals Corporation Profit Sharing Plan, as
amended and restated from time to time.

 

(p)

“Plan Year” shall mean the 12 consecutive month period coinciding with the
Company’s fiscal year.

 

(q)

“Relevant Authority” shall mean the Company’s Chief Executive Officer for
compensation matters pertaining to all employees of the Company.

 

(r)

“Retirement” shall mean the voluntary termination or separation from employment
(other than relating to death or disability) of an Eligible Employee with either
a minimum of twenty-five (25) years of service to the Company or is age 55 with
at least 10 years of service.

IV. ELIGIBILITY

Except in the case of an Eligible Employee’s death, Disability, Retirement,
active military leave during the Plan Year or otherwise as required by law or
contract, in order to be eligible to receive a Performance-Based Compensation
Award under the Plan, an Eligible Employee must be employed by the Company
(i) on the last day of the Plan Year and (ii) on the date of actual payment of
the Performance-Based Compensation Award in the calendar year following the Plan
Year. Henderson Bargaining Unit and Toronto Bargaining Unit Eligible Employees
do not have to be employed by the Company on the date of actual payment of the
award; however, they must be employed by the Company on the last day of the
calendar year. Performance-Based Compensation Awards will be payable annually in
a single cash payment, which will be made, at the discretion of the Company’s
management with regard to timing but generally no later than March 15 of the
year following a Plan Year (subject to completion of the company’s audit for a
given Plan Year and the certification required by Section VI below). However, in
the event an Eligible Employee is not employed on the last day of the Plan Year
or on the date of actual payment of the Performance-Based Compensation Award
made in accordance with Section V shall be paid to the Eligible Employee’s
estate or to the Eligible Employee at the time the other Performance-Based
Compensation Awards are paid to other Eligible Employees under the Plan.



--------------------------------------------------------------------------------

V. SETTING OF PERFORMANCE GOALS AND CALCULATION OF PERFORMANCE-BASED
COMPENSATION AWARDS

 

(a)

Performance-Based Compensation Awards shall be based upon a combination of the
Company’s Operating Income and an Eligible Employee’s individual performance
rating during each Plan Year. No Performance-Based Compensation Awards shall be
payable if the Company’s Operating Income is less than the Minimum Operating
Income Level. Performance-Based Compensation Awards shall be payable solely in
accordance with the schedules determined and published from time to time by the
Relevant Authority. Provided, however, that no Performance-Based Compensation
Award for any Eligible Employee shall exceed $3,000,000 for a Plan Year.

 

(b)

The Compensation Committee will recommend to the Board, and the Board will
approve, the Minimum Operating Income Level and Maximum Operating Income Level
for the Plan Year. The Minimum Operating Income Level and Maximum Operating
Income Level will be announced to the Eligible Employees as soon as practical
after approval.

 

(c)

Each Eligible Employee will be assigned a Minimum Payout Percentage and Maximum
Payout Percentage based upon such employee’s salary grade level and individual
performance rating. Schedule A attached hereto and incorporated herein by
reference contains the Payout Percentages for all Eligible Employees that shall
be effective as of January 1, 2005. The Minimum Payout Percentage or Maximum
Payout Percentage for any given individual (or group) may be modified by the
Relevant Authority at any time and from time to time; provided, however, that
any change to the Minimum Payout Percentage of Maximum Payout Percentage
applicable to any Highly-Compensated Employee must be made no later than the
ninetieth (90th) day of the given plan.

 

(d)

The Board shall have no discretion to establish a performance goal that would
result in a Performance-Based Compensation Award to any Highly-Compensated
Employee that is more than the Performance-Based Compensation Award that would
have been earned by such Highly-Compensated Employee for such Plan Year based
upon the Schedule A in effect as of the ninetieth (90th) day of the given Plan
Year.



--------------------------------------------------------------------------------

(e)

Performance-Based Compensation Awards shall be calculated as follows:

 

Actual Operating Income in Plan Year

   Award (as percentage of Eligible Earnings)

Less than Minimum Operating Income Level

   No award Equal to or greater than Minimum Operating Income Level but less
than Maximum Operating Income Level   

Fully pro-rated percentage (rounded to the nearest 1/10th of a percent) between
Eligible Employee’s Minimum Payout Percentage and Maximum Payout Percentage
based upon (i) the Company’s actual Operating Income performance between Minimum
Operating Income Level and Maximum Operating Income Level and (ii) each Eligible
Employee’s individual performance rating, provided that the Eligible Employee
receives a rating.

Equal to or greater than Maximum Operating Income Level

   Based upon each Eligible Employee’s (i) Maximum Payout Percentage and (ii)
individual performance rating.

An example illustrating the calculation of Performance-Based Compensation Awards
is included at Schedule B attached hereto.

VI. CERTIFICATION BY COMPENSATION COMMITTEE

Notwithstanding any other provision of the Plan to the contrary, no
Performance-Based Compensation Award may be paid to an Eligible Employee under
the Plan until the Compensation Committee certifies in writing that the Company
has achieved an Operating Income at least equal to the Minimum Operating Income
Level set in accordance with Section V (b) above, and that all of the other
conditions under the Plan for payment of the award have been met. For the
purposes of this Section, the approved minutes of the Compensation Committee
meeting in which the certification is made shall be treated as a written
certification.

VII. ADMINISTRATION

 

(a)

The Plan shall be administered by the Compensation Committee. The Compensation
Committee shall have full authority to construe, interpret and administer the
Plan consistent with the Compensation Committee’s Charter in effect from time to
time and with the limitations set forth in this Plan document. For such
administrative purposes, the Compensation Committee shall act by the unanimous
consent of all of its members. If any administrative matter under the Plan would
constitute or involve action affecting the award to be made to a
Highly-Compensated Employee, such matter shall be administered by members of the
Board who constitute “outside” directors under Section 162(m) of the Internal
Revenue Code.

 

(b)

The Compensation Committee shall have the authority to amend the Plan at any
time without notice, provided that any amendment which changes the material
terms (as defined by applicable law or regulation) of the performance goals
applicable to any Highly-Compensated Employee shall be subject to the approval
of the Company’s shareholders. The Relevant Authority may revise the terms of
the performance goals set forth in Schedule A which must be met before
Performance-Based Compensation Awards may be paid under the Plan; provided,
however, that revised performance goals applicable to any Highly-Compensated
Employee must be approved by the stockholders of the Company before such
amendment is effective. The material terms of a performance goal shall be
approved by stockholders if, in a separate vote, a majority of the shares
present (in person or by proxy) and entitled to vote on the issue are cast in
favor of approval. The Compensation Committee shall have the authority to
suspend or terminate the Plan at any time without notice.



--------------------------------------------------------------------------------

VIII. MISCELLANEOUS

 

(a)

The Plan is not a contract of employment. No term of the Plan shall be construed
to restrict the right of the Company to terminate or change the terms of any
Eligible Employee’s employment with the Company at any time or to confer on any
Eligible Employee the right to continue in the employ of the Company for any
period of time or to continue any Eligible Employee’s present or any other rate
of compensation. No Eligible Employee shall have any right to future
participation in the Plan.

 

(b)

No right or interest of any Eligible Employee in the Plan shall be assignable or
transferable or be subject to any lien, directly, by operation of law, or
otherwise, including by execution, levy, garnishment, attachment, pledge, or
bankruptcy.

 

(c)

The Company shall have the right to deduct from all payments under the Plan any
foreign, federal, state or local taxes required by law to be withheld with
respect to any such payments.

 

(d)

This instrument contains the entire understanding between the Company and the
Eligible Employees participating in the Plan relating to the Plan, and
supersedes any prior agreement between the parties, whether written or oral.
Neither this Plan nor any provision of the Plan may be waived, modified,
amended, changed, discharged or terminated without action by the Compensation
Committee or the Board, as appropriate.

 

(e)

This Plan shall be construed in accordance with, and shall be governed by the
internal laws of the State of -Texas without regard to the conflict of laws
provisions thereof.

 

(f)

To the extent that any one or more of the provisions of the Plan shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(g)

The section headings are for convenience only and shall not be used in
interpreting or construing the Plan.



--------------------------------------------------------------------------------

Schedule A

Schedule of Payout Percentages



--------------------------------------------------------------------------------

Schedule A to Exhibit 10.4

TIMET—North America

Profit Sharing Matrix

 

2011 Minimum Consolidated OI

   $ 75,000,000   

2011 Maximum Consolidated OI

   $ 250,000,000   

 

Grade

Level

          UN     NI     FP     EE     OS  

E12

     Min         0.00 %      3.40 %      6.00 %      8.00 %      12.00 %      
Max         0.00 %      13.00 %      64.00 %      68.00 %      73.00 % 

E11

     Min         0.00 %      2.80 %      5.00 %      7.00 %      10.00 %      
Max         0.00 %      11.00 %      54.00 %      58.00 %      63.00 % 

E10

     Min         0.00 %      2.20 %      4.00 %      6.00 %      8.00 %      
Max         0.00 %      9.00 %      45.00 %      48.00 %      52.00 % 

E09

     Min         0.00 %      2.00 %      4.00 %      6.00 %      8.00 %      
Max         0.00 %      9.00 %      43.00 %      46.00 %      49.00 % 

E08

     Min         0.00 %      1.80 %      4.00 %      6.00 %      8.00 %      
Max         0.00 %      7.00 %      37.00 %      40.00 %      44.00 % 

E07

     Min         0.00 %      1.60 %      4.00 %      6.00 %      7.00 %      
Max         0.00 %      6.00 %      32.00 %      36.00 %      39.00 % 

E06

     Min         0.00 %      1.20 %      4.00 %      6.00 %      7.00 %      
Max         0.00 %      6.00 %      28.00 %      32.00 %      37.00 % 

E05

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      5.00 %      25.00 %      29.00 %      34.00 % 

E04

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      22.00 %      27.00 %      31.00 % 

E03

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

E02

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

NE5

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

NE4

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

NE3

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

NE2

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

NE1

     Min         0.00 %      1.00 %      4.00 %      5.00 %      6.00 %      
Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

Hourly

     Min         0.00 %      1.00 %      2.00 %      3.00 %      5.00 % 

THT

     Max         0.00 %      4.00 %      20.00 %      25.00 %      29.00 % 

Hourly

     Min         0.00 %      5.00 %      5.00 %      5.00 %      5.00 % 

HDN

     Max         0.00 %      20.00 %      20.00 %      20.00 %      20.00 % 

Hourly

     Min         0.00 %      5.00 %      5.00 %      5.00 %      5.00 % 

TOR

     Max         0.00 %      14.00 %      14.00 %      14.00 %      14.00 % 



--------------------------------------------------------------------------------

Schedule A to Exhibit 10.4

TIMET - Europe

Profit Sharing Matrix

 

UK

             

Grade

        UN        NI        FP        EE        OS         Min         0 %     
2.80 %      3 %      5 %      10 % 

11

     Max         0 %      11.00 %      54 %      58 %      63 %       Min      
  0 %      2.20 %      3 %      4 %      8 % 

10

     Max         0 %      9.00 %      45 %      48 %      52 %       Min        
0 %      2.00 %      3 %      4 %      8 % 

9

     Max         0 %      9.00 %      43 %      46 %      49 %       Min        
0 %      1.80 %      3 %      4 %      8 % 

8

     Max         0 %      7.00 %      37 %      40 %      44 %       Min        
0 %      1.60 %      3 %      4 %      7 % 

7

     Max         0 %      6.00 %      32 %      36 %      39 % 

1 to 6

     Min         0 %      0.00 %      2 %      3 %      4 % 

(Excluded Goup)

     Max         0 %      7.00 %      20 %      22 %      26 % 

1 to 6

     Min         0 %      0.00 %      4 %      6 %      8 % 

(M&P)

     Max         0 %      6.00 %      18 %      20 %      23 % 

Savoie (mangers only)

        UN        NI        FP        EE        OS   

10

     Min         0 %      0 %      3 %      5 %      6 %       Max         0 % 
    0 %      26 %      31 %      37 % 

9

     Min         0 %      0 %      3 %      4 %      5 %       Max         0 % 
    0 %      21 %      27 %      32 % 

8

     Min         0 %      0 %      2 %      3 %      4 %       Max         0 % 
    0 %      17 %      22 %      28 % 

7

     Min         0 %      0 %      2 %      3 %      4 %       Max         0 % 
    0 %      11 %      17 %      22 % 

6

     Min         0 %      0 %      2 %      3 %      4 %       Max         0 % 
    0 %      7 %      13 %      19 % 

5

     Min         0 %      0 %      1 %      2 %      3 %       Max         0 % 
    0 %      6 %      11 %      16 % 

Loterios (managers only)

                      UN        NI        FP        EE        OS   

10

     Min         0 %      0 %      2 %      4 %      8 %       Max         0 % 
    0 %      40 %      44 %      47 % 

9

     Min         0 %      0 %      2 %      4 %      8 %       Max         0 % 
    0 %      34 %      37 %      40 % 

8

     Min         0 %      0 %      2 %      4 %      7 %       Max         0 % 
    0 %      30 %      34 %      37 % 

7

     Min         0 %      0 %      2 %      4 %      6 %       Max         0 % 
    0 %      25 %      28 %      31 % 



--------------------------------------------------------------------------------

Schedule B

Example of Calculation of Performance-Based Compensation Award

EXAMPLE I

Assuming: (a) the Board has established a Minimum Operating Income Level of $75
million and a Maximum Operating Income Level of $250 million, (b) an Eligible
Employee has a Minimum Payout Percentage of 4% and a Maximum Payout Percentage
of 25% of Eligible Earnings and (c) Eligible Employee has Eligible Earnings of
$50,000, the Performance-Based Compensation Award due to Eligible Employee at
the various levels of actual Operating Income shown below would be as follows:

 

Operating Income

  

Performance-Based Compensation Award

   Award Amount  

$15 million

   None    $ 0   

$75 million

   4% of Eligible Earnings    $ 2,000   

$150 million

   13% of Eligible Earnings    $ 6,500   

$200 million

   19% of Eligible Earnings    $ 9,500   

$250 million

   25% of Eligible Earnings    $ 12,500   

$275 million

   25% of Eligible Earnings    $ 12,500   